Case 1:19-cr-00130-JLK Document 82 Filed 07/02/19 USDC Colorado Page 1 of 6




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO

Criminal Case No. 1:19-cr-00130-JLK

UNITED STATES OF AMERICA,

          Plaintiff,

v.

     1.   YONG QIANG XU,
     2.   KEXING WANG,
     3.   KHUAN XI SAN,
     4.   ANNIE MEI LIAN SANXU,
     5.   QIANG SHENG XU, and
     6.   WENZHEN WU,

     Defendants.
______________________________________________________________________

            GOVERNMENT’S MOTION TO TEMPORARILY VACATE
                     MOTION RESPONSE DEADLINE
______________________________________________________________________

          The United States of America moves to vacate the motion response deadline of

July 9, 2019, in the above matter, until other pending motions in this case can be resolved,

and additional clarity can be established regarding scheduling matters. The deadline is

currently July 9, 2019, per the Court’s minute order located at ECF No. 73. The trial is

currently scheduled for July 22, 2019. ECF No. 67.

          On July 1, 2019, a series of motions was filed by three different defendants in this

matter. ECF Nos. 76-80. They are summarized below:

     •    Defendant Qiang Sheng Xu filed motions relating to discovery, a motion for a 30-

          day extension of time to file additional motions, and a motion for production of



                                               1
Case 1:19-cr-00130-JLK Document 82 Filed 07/02/19 USDC Colorado Page 2 of 6




       Bruton materials and determination of admissibility of co-conspirator statements.

       ECF Nos. 77-79.

   •   Defendant Sanxu filed a motion to suppress, ECF No. 76, and

   •   Defendant Yong Qiang Xu filed an unopposed motion for a continuance and

       extension of deadlines, ECF No. 80.

       The government is seeking temporary vacatur of the motion response deadline of

July 9, 2019, to provide time to confer with defense counsel regarding scheduling and

discovery in this case, to promote progress in this case in as efficient a manner as

possible, and to allow the pending motions for a continuance and extension of the motion

response deadline, ECF Nos. 78 and 80, to be ruled on by the Court.

       Granting the government’s motion would be appropriate for several

reasons.   First, the government is in the process of assembling additional

discovery materials in this matter and anticipates producing those materials within

the next two to three days. This additional discovery, which counsel for the

government learned of only recently, includes downloads of cellular phones and

additional investigative reports.   The government anticipates that some or all

defendants may desire additional time to review these materials.

       Second, in the event that the Court grants defendant Qiang Xu’s motion for

a continuance and also adjusts the motions deadlines, and the parties are able to

resolve this case with a negotiated disposition, the government may be able to

avoid engaging in unnecessary preparation of motion responses, thereby

promoting efficiency. Moreover, in the event that this case is resolved with a


                                             2
Case 1:19-cr-00130-JLK Document 82 Filed 07/02/19 USDC Colorado Page 3 of 6




negotiated disposition, not having to respond to motions will weigh in favor of the

government seeking an adjustment to defendants’ offense level under Section

3E1.1(b) of the U.S. Sentencing Guidelines.

       Third, one defendant, Wenzhen Wu, has not yet appeared in court, making

it likely that additional motion practice will occur regardless of the current deadline

for motion responses. Indeed, after she has her initial appearance, she is likely to

request additional time to prepare for trial rather than proceed to trial on July 22,

2019. She is also likely to ask for additional time to prepare and file motions,

necessitating an adjustment in dates and deadlines in any event. Temporarily

vacating the motion response deadline will lay the groundwork for allowing the

government to respond to all defense motions at once.

       Fourth, because Ms. Wu has not yet had her initial appearance, and the

reason for the delay in having the initial appearance is reasonable—i.e., allowing

Ms. Wu to give birth to her child and recover from that process without being

detained by law enforcement—no time has elapsed in this case under the Speedy

Trial Act. See 18 U.S.C. § 3161(h)(6); United States v. Margheim, 770 F.3d

1312,1318-19 (10th Cir. 2014) (“The general rule is that all defendants who are

joined for trial fall within the speedy trial computation of the latest codefendant.”

(quoting Henderson v. United States, 476 U.S. 321, 323 n.2 (1986) (modifications

omitted)); United States v. Franklin, 148 F.3d 451, 455 (5th Cir. 1998) (explaining

that the “speedy trial clock does not begin to run in a multi-defendant prosecution

until the last codefendant makes his initial appearance in court”). As a result, once


                                              3
Case 1:19-cr-00130-JLK Document 82 Filed 07/02/19 USDC Colorado Page 4 of 6




Ms. Wu makes her initial appearance, the government anticipates filing an

additional motion to adjust the dates and deadlines in this case to ensure that all

defendants can be tried together, and that all defendants are operating on similar

litigation schedules. Thus, temporarily vacating the motion response deadline at

this juncture will not adversely affect the Speedy Trial clock in this matter.

       Finally, as evidenced by the contrast in motions filed by the various

defendants, there is some difference in viewpoint among various defendants as to

the current posture of this case.      Temporarily vacating the motion response

deadline will provide the parties with additional latitude to confer and potentially

increase the efficiency with which this case is resolved, either by trial or negotiated

disposition.




                                              4
Case 1:19-cr-00130-JLK Document 82 Filed 07/02/19 USDC Colorado Page 5 of 6




      Counsel for the government contacted counsel for all defendants save

Wenzhen Wu to inquire about their position regarding this motion. Prior to filing,

counsel for the government was able to confirm that counsel for Qiang Sheng Xu

does not oppose this motion. Government counsel was not able to learn of the

position of the other defendants.


      Respectfully submitted this 2nd day of July, 2019.


                                               JASON R. DUNN
                                               United States Attorney

                                        By:    s/ Barbara Skalla
                                               Barbara Skalla
                                               s/ Aaron Teitelbaum
                                               Aaron M. Teitelbaum
                                               Assistant U.S. Attorneys
                                               United States Attorney’s Office
                                               1801 California St., Suite 1600
                                               Denver, Colorado 80202
                                               Phone: (303) 454-0100
                                               Fax: (303) 454-0401
                                               E-mail: Aaron.Teitelbaum@usdoj.gov
                                               Attorneys for the Government




                                           5
Case 1:19-cr-00130-JLK Document 82 Filed 07/02/19 USDC Colorado Page 6 of 6




                             CERTIFICATE OF SERVICE

       I hereby certify that on this 2nd day of July, 2019, I electronically filed the
foregoing GOVERNMENT’S MOTION TO TEMPORARILY VACATE MOTION
RESPONSE DEADLINE with the Clerk of the Court using the CM/ECF system which
will send notification of such filing to all parties of record.

                                         s/ Aaron Teitelbaum         ______
                                         Aaron M. Teitelbaum
                                         Assistant U.S. Attorney
                                         U.S. Attorney=s Office
                                         1801 California St., Suite 1600
                                         Denver, CO 80202
                                         Telephone: (303) 454-0100
                                         Fax: (303) 454-0401
                                         E-mail: Aaron.Teitelbaum@usdoj.gov
                                         Attorney for Government




                                            6
